Citation Nr: 0403228	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  01-07 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for an organic brain 
disorder.


REPRESENTATION

Veteran represented by:	Oklahoma Department on 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO).  


Procedural history

The veteran served on active duty from February 1964 to 
October 1969 and from November 1970 to May 1985.  Service in 
Vietnam is indicated by the evidence of record.

In June 2000, the RO received the veteran's claim of 
entitlement to service connection for an organic brain 
disorder (claimed as amnestic disorder).  In an October 2000 
rating decision, the RO denied the claim.  The veteran 
disagreed with the October 2000 rating decision and initiated 
this appeal.  The appeal was perfected with the timely 
submission of the veteran's substantive appeal (VA Form 9) in 
August 2001.  

In September 2001, the Board remanded this issue for further 
evidentiary development.  After the requested development was 
accomplished, the RO issued a supplemental statement of the 
case (SSOC) which continued the previous denial.  

Competency

During the pendency of this claim, the RO determined that the 
veteran was incompetent for VA purposes.  A legal custodian 
has pursued the appeal on his behalf.


FINDING OF FACT

Competent medical evidence does not reveal that the veteran's 
claimed organic brain disorder is causally related to his 
military service or any incident thereof, to include 
herbicide exposure.




CONCLUSION OF LAW

An organic brain disorder was not incurred as a result of the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1116, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
an organic brain disorder, diagnosed as dementia.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans' Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

The former well grounded claim requirement 

The RO initially denied the veteran's claim of entitlement to 
service connection by finding that the claim was not well 
grounded in October 2000.  The subsequently enacted VCAA 
eliminated the concept of a well grounded claim, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000) (per curiam), in which the Court held that VA 
could not assist in the development of a claim that was not 
well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), The Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

After notifying the veteran of the evidence needed to 
substantiate his claim, in SSOCs dated  June 2001, April 2003 
and September 2003, the RO denied service connection for an 
organic brain disorder based on the substantive merits of the 
claim.  Thus, any procedural defect contained in past RO 
adjudications which applied the now obsolete well 
groundedness standard has since been rectified.  
The veteran was given the opportunity to submit evidence and 
arguments in response.  The Board finds, therefore, that it 
can consider the substance of the veteran's appeal without 
prejudice to him.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.   

The Board will apply the current standard of review in 
evaluating the veteran's claim below.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The Board observes that the veteran was notified by 
correspondence from the RO following the Board's September 
2001 remand, by the remand itself, by the October 2000 rating 
decision, by the April 2001 statement of the case (SOC), and 
by the June 2001, April 2003, and September 2003 SSOCs of the 
pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim.  

More significantly, a letter was sent to the veteran in 
November 2001, with a copy to his representative, which 
specifically referenced the VCAA.  Crucially, the veteran was 
informed by means of that letter and by means of the April 
2003 SSOC as to what evidence he was required to provide and 
what evidence VA would attempt to obtain on his behalf.  
Those documents explained that VA would obtain government 
records and would make reasonable efforts to help him get 
other relevant evidence, such as private medical records, 
employment records, etc., but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  

The Board finds that these documents properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim, and 
they properly indicated which portion of that information and 
evidence was to be provided by the veteran and which portion 
the Secretary would attempt to obtain on behalf of the 
veteran.  The Board notes that, even though the letter 
requested a response within 30 days, the April 2003 SSOC 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  In addition, the November 2001 notice 
was sent prior to the initial adjudication by the RO, and 
both documents were sent prior to the September 2003 SSOC, 
which again adjudicated the issue.  Therefore, the Board 
finds that the veteran was notified properly of his statutory 
rights.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, the RO obtained the veteran's service medical 
records and VA outpatient treatment records.  In addition, 
the veteran submitted both VA and private medical records as 
well as several articles on dementia.  In April 2002, in 
response to the Board's September 2001 remand, the RO wrote 
to Dr. J.J.I and asked him to elaborate on his February 2001 
opinion.  Dr. J.J.I. submitted his response in June 2002.  

 In response to the Board's September 2001 remand the veteran 
was scheduled for a VA examination in October 2002.  The 
veteran was notified of the time and place to appear for the 
examination; he failed to appear.  

The Court has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655 (2003).  No reason was given for the veteran's failure 
to report; therefore, the claim will be decided based on the 
evidence of record.  

In any event, the examiner who was scheduled to conduct the 
October 2002 examination undertook a review of the file and 
attempted to answer the Board's questions to the extent that 
he could under the circumstances.  Moreover, the RO obtained 
an expert opinion in August 2003.  Both reports are of 
record.

There is no indication that there exists any evidence which 
has a bearing on this case which has not been obtained.  In 
February 2001, the veteran's custodian stated that the 
veteran had no more private medical evidence to submit.  In 
November 2001, the custodian stated that there was no 
additional medical evidence.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony.  He indicated in his VA Form 9 that he 
did not want a BVA hearing.  The veteran requested a RO 
hearing in June 2001, but informed the RO later that month 
that he did not want the hearing.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2003); Cosman v. 
Principi, 
3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2003); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - Agent Orange exposure 

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2003).

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma and diabetes mellitus (Type 2).  See 38 C.F.R. § 
3.309(e) (2003); See also 38 U.S.C.A. § 1116(f) (West 2002), 
as added by § 201(c) of the "Veterans Education and Benefits 
Expansion Act of 2001," Pub. L. No. 107-103, 115 Stat. 976 
(2001) (which added diabetes mellitus (Type 2) to the list of 
presumptive diseases as due to herbicide exposure).  The 
foregoing diseases shall be service connected if a veteran 
was exposed to a herbicide agent during active military, 
naval, or air service, if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.

A disease associated with exposure to herbicide agents listed 
in § 3.309 will be considered to have been incurred in 
service under the circumstances outlined in this section even 
though there is no evidence of such disease during service, 
provided that the disease listed shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2003).

The Secretary of Veterans Affairs (Secretary) has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41-442-449 (1996).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993). As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, see 
38 C.F.R. § 3.309(e), but must also determine whether his 
current disability is the result of active service under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).

Analysis

The veteran is seeking service connection for dementia.  His 
essential contention is that this condition is related to 
herbicide exposure in Vietnam.  

With respect to Hickson element (1), current disability, 
there is no question that the veteran has dementia, as shown 
by a March 2000 Diagnosis by Dr. T.F., Also in March 2000, 
Dr. J.J.I. diagnosed moderate dementia, probably Alzheimer's 
type.  A March 2000 CT scan shows evidence of moderate 
generalized cerebral and cerebellar atrophy.  
 
The veteran's service records show that he served in Vietnam 
during the Vietnam War.  The Board will therefore initially 
discuss whether service connection can be granted based on 
presumptions found in the law and regulations.  These 
presumptions have been explained above.  Also as explained 
above, the fact that the presumptions are inapplicable does 
not preclude the veteran from establishing service connection 
based on the evidence of record, to include medical nexus 
evidence.  See Combee, supra.

Presumptive service connection due to Agent Orange exposure

The veteran served in Vietnam, so exposure to herbicides is 
presumed.  
See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2003).

The disorders granted presumptive service connection under 38 
C.F.R. § 3.309(e) for Agent Orange exposure are specified 
with precision.  The disorder for which service connection is 
sought must be specified at 38 C.F.R. § 3.309(e) in order for 
the veteran to enjoy the presumption of service incurrence 
thereunder.

The veteran has been diagnosed with dementia.  The 
disabilities specified at 38 C.F.R. § 3.309(e) do not include 
dementia or organic brain disorders.  Moreover, as noted by 
the Board above, the Secretary has not specifically 
determined that there is a positive association between 
dementia and exposure to herbicides.  Therefore, although the 
veteran is presumed to have been exposed to herbicides in 
Vietnam, he is not presumed to be entitled to service 
connection for dementia based on such exposure.

Direct service connection

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
See Combee, 34 F.3d at 1043-1044.  Thus, the Board must 
additionally consider whether the veteran is entitled to 
service connection for an organic brain disorder under the 
regular criteria for service connection.

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

With respect to element (2), the veteran's service medical 
records are entirely silent as to complaint, treatment or 
diagnosis of dementia or any brain or neurological disorder 
in service.  The veteran's separation examination in February 
1985 shows normal psychiatric and neurological findings, as 
well as the veteran's statement that he had no history of 
loss of memory, amnesia or nervous trouble.  Hickson element 
(2) is therefore met only as to in-service exposure to 
herbicides, which is presumed under 38 U.S.C.A. § 1116 and 
38 C.F.R. § 3.307.  

With respect to element (3), medical nexus, the question 
presented in this case is essentially medical in nature.  The 
Board is prohibited from exercising its own independent 
judgment to resolve medical questions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).   There is of record, 
however, several medical reports and opinions.  Pertinent 
findings include the following.

A March 2000 examination by Dr. T.F. provided a diagnosis of 
dementia, early onset, and alcohol abuse.  Dr. T.F. did not 
state an opinion as to the date of onset of the veteran's 
dementia or as to any relationship to herbicide exposure.  

In a February 2001 letter, Dr. J.J.I. stated that, in view of 
recent studies, he felt that there was indication that the 
veteran's dementia may well be related to exposure to Agent 
Orange.  In a June 2002 letter, Dr. J.J.I. elaborated on his 
findings at the request of the Board.  He stated that 
dementia may run in families and he recommended a complete 
neurological assessment.  He further stated that exposure to 
potential neurotoxic chemicals in the past would most likely 
aggravate the symptoms of dementia once they start and may 
lead to earlier onset and more rapid decline.  However, Dr. 
J.J.I. stated that there is at this time no scientific 
evidence to prove this conclusion.  

The veteran was afforded a VA examination in October 2002.  
However, as discussed above the veteran failed to report for 
the examination.  The examiner reviewed the veteran's claim 
file and concluded that it is at least as likely as not that 
any dementia currently present could be related to a period 
of active military service and that it is at least as likely 
as not that this resulted from exposure to chemical 
herbicides, but may in part be related to chronic alcohol 
abuse.  

The veteran was provided an examination on admission to a 
nursing facility in December 2002.  At that time, he was 
diagnosed with Alzheimer's dementia.  No nexus opinion was 
given.

In August 2003, the RO requested an expert opinion from the 
Director of the Center for Alzheimer's and Neurodegenerative 
Disorders at the VA Medical Center in Oklahoma City.  The 
neurological expert examined the veteran's claim file and 
conducted a review of the pertinent literature on Agent 
Orange exposure and dementia.  The expert cited published 
findings on the subject, but stated that the available 
evidence was not sufficient to establish a relationship 
between neurological disorders and exposure to herbicides 
used in Vietnam.  The expert concluded that, in his opinion, 
the veteran's dementia was not related to Agent Orange 
exposure in Vietnam, but that he may well be suffering from a 
form of frontotemporal dementia or multisystem atrophy that 
could have a genetic basis since the onset of his mental 
decline occurred at such a young age.  

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).

After having evaluated all of the evidence of record, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim that exposure to herbicides in 
Vietnam caused his current dementia.

The Board acknowledges that there are several conflicting 
opinions as to whether there is a relationship between 
herbicide exposure and dementia.  However, the only cogent 
and supported explanation of the reasoning underlying such an 
opinion is contained in the August 2003 expert medical 
opinion, which concluded that there is no basis to find such 
a relationship.  That opinion is based on a review of the 
veteran's medical history, as well as a review of the 
pertinent medical literature.  Notably, none of the opinions 
which found it likely that there was a relationship between 
herbicide exposure and the veteran's dementia were supported 
by scientific literature or research cited by the examiners.  

While Dr. J.J.I. referred to "recent studies" in his 
February 2001 opinion, he did not list either the authors of 
those studies, nor their particular findings.  Indeed, when 
asked in the September 2001 Board remand to elaborate on this 
statement, he submitted a letter in June 2002, stating that 
there is no scientific evidence to prove his conclusion.  
Moreover, while the October 2002 VA examiner found that there 
could be a relationship between dementia and herbicide 
exposure, he stated his conclusion without support, and also 
found that the veteran's dementia may be related to chronic 
alcohol abuse.  Accordingly, the Board finds that these 
opinions are ultimately speculative and inconclusive.  The 
Court has held that medical opinions which are speculative, 
general or inconclusive in nature cannot support a claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).

No medical opinion in favor of a relationship between the 
veteran's dementia and herbicide exposure in service is as 
well reasoned or supported as the August 2003 opinion which 
finds that there is no such relationship.  While the veteran 
asserted in his May 2003 VA Form 9 that the opinion of Dr. 
J.J.I. should be given precedence as Dr. J.J.I. is his 
treating psychiatrist of five years.  The Court has expressly 
declined to adopt a "treating physician rule" which would 
afford greater weight to the opinion of a veteran's treating 
physician over the opinion of a VA or other physician.  See 
Guerrieri, 4 Vet. App. at 471-73.  The August 2003 opinion 
was well researched, well reasoned and well explained.  Dr. 
J.J.I did not elaborate on his reasoning, and ultimately 
undercut his conclusion by stating that his opinion was not 
supported by scientific evidence.  Moreover, Dr. J.J.I. in 
essence agreed with the later conclusion of the VA specialist 
in that both indicated that dementia was genetic in nature.  

One final point concerning Dr. J.J.I.'s opinion.  Dr. J.J.I. 
stated that exposure to potential neurotoxic chemicals in the 
past would most likely aggravate symptoms of dementia once 
they start.  In this case, there is no evidence whatsoever 
that the veteran had dementia at the time he served in 
Vietnam and was presumed to have been exposed to herbicides.  
Indeed, there is no evidence of dementia during the veteran's 
remaining military service, a period of approximately fifteen 
years, or for some time after that.  Thus, even if Dr. 
J.J.I.'s conclusion is to be credited, it does not fit the 
facts in this case.    

 Accordingly, the Board favors the August 2003 medical 
opinion.  

The Board has also considered the articles submitted by the 
veteran.  A page from an Internet health site submitted in 
June 2003 contains a statement highlighted by the veteran 
that the cause of Alzheimer's disease is not known, although 
many factors are thought to play a role, including viruses, 
environmental toxins and family history.  An article on 
neurobehavioral disorders submitted by the veteran in June 
2001 provides a general background on the diagnosis and 
causes of such disorders.  The possible contribution of 
herbicides and pesticides to nervous system dysfunction is 
discussed.  

Articles and medical treatise evidence can, in some 
circumstances, constitute competent medical evidence.  See 
Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 
C.F.R. § 3.159(a)(1) [competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses].  However, as pointed out above, medical opinions 
which are speculative, general or inconclusive in nature 
cannot support a claim.  See Obert, 5 Vet. App. at 33; 
Beausoleil, 8 Vet. App. at 463; Libertine, 9 Vet. App. at 
523.

In the case of the June 2003 article, the Board notes that 
the conclusion of article that the cause of Alzheimer's is 
not known renders it inconclusive with respect to the 
veteran's claim.  Further, in addition to environmental 
toxins as a possible factor, family history is also listed.  
This is precisely in line with the conclusion of the August 
2003 expert opinion that a genetic basis was possible.  

With respect to the June 2001 article, the Board notes that 
the article is general in nature.  It does not address 
dementia specifically and it does not provide an opinion as 
to the likelihood that the veteran's dementia is related to 
herbicide exposure.  Therefore, the Board must conclude that 
both articles are speculative and inconclusive in nature and 
do not support the veteran's claim. See Obert, 5 Vet. App. at 
33; Beausoleil, 8 Vet. App. at 463; Libertine, 9 Vet. App. at 
523.

While, as discussed above, the veteran has drawn the 
conclusion that his dementia must be related to herbicide 
exposure in service, as a lay person without medical training 
he is not considered competent to offer opinions regarding 
matters such as medical causation.  See Grottveit v. Brown, 5 
Vet. App 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992); see also 38 C.F.R. § 3.159(a)(1) (2003) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

Additional comments

The is some suggestion in the medical opinions that the 
veteran's dementia may be related to alcohol abuse.  There is 
no definitive medical opinion on this, and the veteran 
himself does not appear to contend that such is the case.  
Moreover, there is little if any evidence linking any 
purported alcohol abuse to the veteran's military service.  
In any event, service connection may not be established for 
alcohol abuse or diseases resulting therefrom.  See 38 
U.S.C.A. § 105 (West 2002); 38 C.F.R. § 3.1(n), 3.301 (2003); 
see also VAOPGPREC 2-97 (January 16, 1997). 
Moreover, section 8052 of the Omnibus Budget Reconciliation 
Act of 1990, Pub L. No. 101-508, § 8052, 104 Stat. 1388, 
1388-351 prohibits, effective for claims filed after October 
31, 1990, the payment of compensation for a disability that 
is the result of a veteran's own alcohol abuse.

The Board notes additionally that, despite a suggestion from 
the veteran in his substantive appeal that posttraumatic 
stress disorder (PTSD) might play a role in his current 
mental impairment, there is no evidence that the veteran has 
ever been diagnosed with PTSD or any non-organic psychiatric 
disorder.  The is no indication in the record that the 
veteran has heretofore filed a claim of entitlement to 
service connection for PTSD, and the RO has not adjudicated 
such a claim.  Thus, even if the veteran's contentions 
concerning his having PTSD may be given any weight of 
probative value (and they cannot; see Espiritu, supra) they 
cannot avail the veteran because service connection has not 
been granted for PTSD.   

The Board notes in passing that should the veteran wish to 
pursue service connection for PTSD, the appropriate action 
would be for him to file a claim with the RO. 

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
an organic brain disorder.  Therefore, the benefit of the 
doubt rule is not for application because the evidence is not 
in relative equipoise.  The benefit sought on appeal is 
accordingly denied.


ORDER

Service connection for an organic brain disorder is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



